— Appeal by defendant from a judgment of the Supreme Court, Kings County (Ramirez, J.), rendered September 6, 1979, convicting him of criminal possession of stolen property in the first degree, upon a jury verdict, and imposing not more than four years’ imprisonment. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to time served. As so modified, judgment affirmed. In view of defendant’s co-operation with law enforcement officials and his demonstrated efforts at rehabilitation, the sentence is reduced to time served (Penal Law, § 70.00, subd 4). We have reviewed the other contentions raised by defendant and find them to be without merit. Gibbons, J. P,, Weinstein, Bracken and Niehoff, JJ., concur.